DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 21-32, drawn to a liquid measurement and control apparatus for measuring and controlling a level of liquid in an environment including plants or animals.
Group 2, claim(s) 33-38, drawn to a method for measuring and controlling a level of liquid in an environment including plants or animals.
Group 3, claim(s) 39, drawn to a computer program.
Group 4, claim(s) 40, drawn to a system for measuring and controlling a level of liquid in an environment including plants or animals.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-4 lack unity of invention the technical feature(s) required by these groups because the technical feature required by these groups not a special technical feature as it does not make a contribution over the prior art, see 35 U.S.C. 102(a)(1)/102(a)(2) rejection(s) below.
Claims 33, 35-40 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on March 10, 2022, on the grounds that previously cited prior art does not disclose all the required technical feature(s) of the claims.  Although the previously cited prior art GB2588346 does not disclose/teach the technical feature required by the amended claims of Groups 1-4, the technical feature of Groups 1-4 is not a special technical feature, as it does not make a contribution over US2017/0118964 and/or US5744701, see office action below.  The restriction is, therefore, made final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21, 23-32 and 41 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the apparatus" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, it is assumed that the recitation “the apparatus” in claim 1, line 2, should read –the liquid measurement and control apparatus--.  Similarly, it is assumed that the recitation “the apparatus” in claim 23, line 2, should read –the liquid measurement and control apparatus--.
The term “near” in claim 1, line 9, is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, it is unknown as to what proximity to equilibrium is encompassed by the limitation “near equilibrium”.
Claim 23 recites the limitation “flow of liquid between the first and second chambers within the apparatus is prevented” in lines 2-3; however, Applicant’s disclosure (see specification page 9, lines 9-11) both the first (103) and second (107) chambers communicate with the environment, respectively, via first (105) and second (109) ports, and therefore, flow of liquid therebetween is no prevented.  For the purpose of examination, it is assumed that the recitation “flow of liquid between the first and second chambers within the apparatus is prevented” in claim 23, lines 2-3, should read –direct flow of liquid between the first and second chambers within the apparatus is prevented--.
Claims 24-32 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend on a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21, 24, 25, 27, 28, 29 and 32, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2017/0118964 (“Tsai”).
Regarding claim 21, Tsai discloses (see figs. 6 and 7) a liquid measurement and control apparatus comprising: a first chamber (12) including a first liquid port (111) for liquid connection with the environment (13); a second chamber (at least partially defined by 2) integrally formed (defined by Merriam Webster as “formed as a unit with another part” and “composed of constituent parts”) with the first chamber (see fig. 7) and including a second liquid port (272) for liquid connection with the environment; a level sensor (float 243) for measuring a first level (when liquid level reaches “L1”) of liquid in the first chamber; an adjuster (defined mainly by 244, 25 and/or 31) for adjusting a second level (“H1”) of liquid in the second chamber; and wherein, in use, the liquid level within the first chamber is in constant near equilibrium (via opening 111) with the level of liquid in the environment even when the level of liquid within the second chamber is being adjusted (via siphon defined mainly by 22 and 23).  
Additionally, with regards to the recitation “for measuring and controlling a level of liquid in an environment including plants or animals” in claim 1, lines 1-2, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 24, Tsai discloses the adjuster (defined mainly by 244, 25 and/or 31) further includes a liquid supply (reservoir 3), a pump (“liquid drawing element” 31), and a further port (25, see by example fig. 2B) included in the second chamber (2).  
Regarding claim 25, Tsai discloses the liquid supply (reservoir 3) being configured to supply liquid (via environment 13, port 111, first chamber 12 and port 272) to the second chamber (2).  
Regarding claim 27, Tsai discloses the adjuster (defined mainly by 244, 25 and/or 31) including a pump (“liquid drawing element” 31) for pumping liquid out (pump 31 draws liquid from reservoir 3 into environment 13, which causes liquid to fill up second chamber 2 and return to the reservoir 3) of the second chamber (2).  
Regarding claim 28, Tsai discloses the adjuster (defined mainly by 244, 25 and/or 31) including a pump (“liquid drawing element” 31) for pumping liquid (pump 31 draws liquid from reservoir 3 into environment 13, which causes liquid to fill up second chamber 2) into the second chamber (2).  
Regarding claim 29, Tsai discloses the adjuster (defined mainly by 244, 25 and/or 31) including a flow meter and/or valve (elements 244 and 25 constitute a valve, which breaks siphoning through second chamber 2).  
Regarding claim 32, Tsai discloses the adjuster (defined mainly by 244, 25 and/or 31) being within the first chamber and/or second chamber (elements 244 and 25 are disposed within the first chamber 12).
Claim(s) 21, 23, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US5744701 (“Peterson”).
Regarding claim 21, Peterson discloses (see fig. 2) a liquid measurement and control apparatus comprising: a first chamber (54) including a first liquid port (opening 57 of first chamber 54) for liquid connection with the environment (50); a second chamber (53) integrally formed with the first chamber and including a second liquid port (opening 57 of second chamber 53) for liquid connection with the environment; a level sensor (mainly defined by 21-24) for measuring a first level of liquid (liquid level within first chamber 54) in the first chamber; an adjuster (fill plug 42) for adjusting a second level (level of filling liquid in second chamber 53 prior to exiting port 57 of second chamber 53 into environment 55 and first chamber 54) of liquid in the second chamber; and wherein, in use, the liquid level within the first chamber is in constant near equilibrium with the level of liquid in the environment even when the level of liquid within the second chamber is being adjusted (any liquid entering first chamber 54 must first pass through environment 55, and maintains the same liquid level between first chamber 54 and environment 55).
With regards to the recitation “for measuring and controlling a level of liquid in an environment including plants or animals” in claim 1, lines 1-2, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  Since the prior art structure is capable of performing the intended use, it meets the claim.
Regarding claim 23, Peterson discloses the liquid measurement and control apparatus, wherein, in use, flow of liquid between the first (54) and second (53) chambers within the apparatus is prevented (liquid can only flow between ports 57 through environment 55) such that the first level of liquid (level of liquid in first chamber 54) is representative of the level of liquid in the environment (55) and the second level of liquid (liquid level in chamber 53) is adjustable (via refilling through port of fill plug 42) to control the level of liquid in the environment.  
Regarding claim 30, Peterson discloses a controller (at least partially defined by 20) configured to receive data from the level sensor (defined mainly by 21-24).  
Regarding claim 31, Peterson discloses the controller (20) being configured to transmit and/or receive data from a remote device (level sensor 21-24 and/or air valve driver 27 for air valve solenoid 28 are remote from controller 20).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai, as applied to claim 21 above, in view of US2018/0007873 (“Pino”).
Regarding claim 26, Tsai discloses the adjuster (at least partially defined by 244 and 31) including a pump (“liquid drawing element” 31); however, Tsai does not disclose the adjuster having a second pump, or two pumps.
Pino teaches (see fig. 4) an adjuster having two pumps (46 and 46’).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the liquid measurement and control apparatus of Tsai having two pumps to, as taught by Pino, to be able to replenish, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim(s) 41, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson, as applied to claims 21 and 30 above, in view of US4325894 (“Date”).
Regarding claim 41, Peterson discloses the adjuster (42) being a closure member, which is removable for filling the second chamber (53), and the controller (20) being configured to receive data from the level sensor (mainly defined by 21-24); however, Peterson does not disclose the controller being configured to transmit and/or receive data to or from the adjuster.
Date teaches (see figs. 1 and 4) a system having a first chamber (15), an adjuster (12; see by example fig. 1), a controller (13; see by example fig. 1) and a level sensor (11) disposed within the first chamber (see fig. 4), wherein the controller is configured to receive data from the level sensor and transmit data to the adjuster (to cause valve 12 to open or close), to allow for automatic refilling of a fluid.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Peterson by configuring the adjuster to be a valve, wherein the controller is configured to transmit data to the adjuster, as taught by Date, to allow for automatic refilling of fluid. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2012/0227734 discloses a plurality of basins, which are fluidly connected with one another.  US2014/0026988 discloses first and second chambers, which are integrally formed and fluidly connected via a third chamber.  US2016/0054169 discloses a tank having a partition, which separates the tank into two chambers, each of the two chambers having a level sensor and a plurality of fluid ports.  US3895402 discloses a liquid level controller having first and second chambers which are fluidly connected to an environment, wherein the first chamber has a liquid level sensor and the second chamber has a fluid inlet port to feed liquid into the environment and first chamber.  US5098452 discloses a liquid level controller having first and second chambers which are in fluid communication with an environment of a reservoir.  US973474 discloses a reservoir having a first chamber and a second chamber separated by a third chamber.  US929883 discloses a reservoir having a first chamber with a level sensor disposed therein and a second chamber into which fluid is fed dependent on the level detected by the level sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753